Title: From George Washington to Colonel George Baylor, 17 May 1777
From: Washington, George
To: Baylor, George



Dr Baylor
Morris Town May 17th 1777.

The inclosed Copy of a Resolve of Congress, & Extract from the Presidents Letter, founded upon it, will discover to you, their desire of your being furnished with a Good Horse, properly caparisoned, at the Expence of the States.
Tho, it has been my wish, to comply with their Resolve in your favor, Yet, for want of Opportunity, and by reason of the Multiplicity of business, which constantly engrosses my time & attention, I have not had it in my power. I there fore request, that you will take the matter upon yourself, and procure such a Horse & furniture, as will please your fancy, and answer the generous views of Congress. Whatever expences are incurred upon the occasion, I shall order to be paid on the earliest notice.
I have nothing further to add, than to recommend your utmost industry, in compleating your Corps, and to assure you, that I am Dr Sir Yr Affect. Hbl. servt

Go: Washington


P.S. I wish you to send on your Troops, as fast as you can raise & equip any tolerable ⟨number of each. You must not wait for the whole to be complete either in number or every Article. I wrote you before on this subject.⟩

